206 P.3d 1103 (2009)
227 Or. App. 626
STATE of Oregon, Plaintiff-Respondent,
v.
Jeffery Scott ROSS, Defendant-Appellant.
CM0021223, A134501.
Court of Appeals of Oregon.
Argued and Submitted December 30, 2008.
Decided April 22, 2009.
Anne Fujita Munsey, Senior Deputy Public Defender, argued the cause for appellant. With her on the brief was Peter Gartlan, Chief Defender, Legal Services Division, Office of Public Defense Services.
Michael A. Casper, Assistant Attorney General, argued the cause for respondent. On the brief were Hardy Myers, Attorney General, Mary H. Williams, Solicitor General, and Linda Wicks, Assistant Attorney General.
Before SERCOMBE, Presiding Judge, and BREWER, Chief Judge, and DEITS, Judge pro tempore.
PER CURIAM.
Defendant was convicted of seven counts of first-degree rape; one count of *1104 first-degree unlawful sexual penetration; five counts of first-degree sodomy; six counts of using a child in a sexually explicit display; and seven counts of first-degree sexual abuse. The trial court imposed consecutive sentence on several of the counts, based on its findings under ORS 137.123. In 10 assignments of error, defendant challenges the trial court's authority to impose the sentences consecutively in the absence of findings of fact by the jury. We affirm. Oregon v. Ice, ___ U.S. ___, 129 S.Ct. 711, 172 L.Ed.2d 517 (2009).
Affirmed.